Digitally signed by
                                                                      Reporter of Decisions
                       Illinois Official Reports                      Reason: I attest to the
                                                                      accuracy and integrity
                                                                      of this document
                                                                      Date: 2018.06.18
                               Appellate Court                        09:29:02 -05'00'




                   People v. Green, 2017 IL App (1st) 152513



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           JARON GREEN, Defendant-Appellant.



District & No.    First District, Fourth Division
                  Docket No. 1-15-2513



Filed             December 29, 2017



Decision Under    Appeal from the Circuit Court of Cook County, No. 13-CR-11785; the
Review            Hon. Vincent M. Gaughan, Judge, presiding.



Judgment          Affirmed.


Counsel on        Damon M. Cheronis, of Law Office of Damon M. Cheronis, and
Appeal            Donna Rotunno, of Law Offices of Rotunno & Giralamo, both of
                  Chicago, for appellant.

                  Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg,
                  Annette Collins, John E. Nowak, and Mari R. Hatzenbuehler,
                  Assistant State’s Attorneys, of counsel), for the People.



Panel             JUSTICE GORDON delivered the judgment of the court, with
                  opinion.
                  Justices McBride and Ellis concurred in the judgment and opinion.
                                                OPINION

¶1        Following a jury trial, defendant, Jaron Green, was convicted of first degree murder for the
     fatal shooting of the victim, Bruce Lee. After considering factors in aggravation and
     mitigation, the trial court sentenced defendant to 51 years in the Illinois Department of
     Corrections (IDOC). On appeal, defendant argues that his conviction should be reversed,
     claiming that (1) the trial court improperly defined the reasonable doubt standard of proof prior
     to trial, (2) the State made inappropriate remarks during closing arguments, (3) the evidence at
     trial was insufficient to prove defendant guilty beyond a reasonable doubt, and (4) cumulative
     errors warrant a reversal of defendant’s conviction. For the following reasons, we affirm
     defendant’s conviction.

¶2                                          BACKGROUND
¶3                                       I. Pretrial Proceedings
¶4       In June of 2013, defendant was indicted by a grand jury on six counts of first degree
     murder, and defendant was arraigned on July 11, 2013.
¶5       On January 22, 2014, defendant filed a motion to dismiss, arguing that he was deprived of
     a full and complete defense because the police failed to preserve videotape evidence from the
     crime scene. The motion to dismiss argued that, in a supplementary report, Detective Patrick
     Deenihan and Sergeant Patrick McDonagh stated that they observed a camera in the rear of an
     apartment building on the 700 block of North Hamlin Avenue. According to the report, the
     detectives viewed the video and observed a man running eastbound through the south alley on
     Chicago Avenue shortly after the shooting. The report further states that the detectives
     requested an evidence technician to come to the apartment building to retrieve the videotape.
     However, the motion to dismiss claims that an assistant State’s Attorney informed defense
     counsel that the police did not preserve the video because it contained “nothing of evidentiary
     value.”
¶6       In response, the State argued that the police determined that the video lacked evidentiary
     value because the person depicted in the video was too far away to be identified. The State
     claimed that the police called for an evidence technician to retrieve the video anyway, but they
     ultimately never recovered the video due to either technical or human error. The trial court then
     denied defendant’s motion to dismiss.
¶7       Defendant also filed a motion to suppress his identification, requesting that two separate
     physical lineups, conducted in May of 2013, be suppressed. In his motion, defendant argued
     that the witnesses, Christopher Roberson 1 and Darian Broomfield, mistakenly identified
     defendant due to the unduly suggestive nature of the lineup. During the suppression hearing on
     September 3, 2014, Sergeant McDonagh testified that, in addition to the physical lineups,
     Broomfield and a third witness, James Holmes,2 were shown photo arrays in 2011 and that
     both witnesses identified defendant as the shooter. Detective Rolando Rodriguez also testified
     that he conducted two physical lineups and that Roberson and Broomfield both identified
     defendant as the shooter. The trial court considered the totality of the facts in the case,

        1
         Christopher Roberson did not testify at trial.
        2
         James Holmes did not testify at trial.

                                                    -2-
       determined that the photo arrays and physical lineups were not unduly suggestive, and denied
       defendant’s motion as a result.
¶8         On January 12, 2015, Darian Broomfield signed an affidavit claiming that he did not
       observe defendant shoot the victim and that his previous statement, given on May 17, 2013,
       was the result of police coercion.

¶9                                     II. Preliminary Jury Instructions
¶ 10       On May 8, 2015, the trial court began voir dire by welcoming the venire and checking that
       none of the potential jurors had a relationship with the parties or potential witnesses. The trial
       court then instructed the venire on basic principles of law, stating that its comments are “not
       final or complete instructions” but those necessary to assist the eventual jurors to “follow the
       law and evidence in this case.” The trial court described the charges against defendant, the
       nature of the indictment, the presumption of innocence, and the State’s burden of proof.
       Specifically, the trial court stated:
                   “These are not your final or complete instructions. Those will come after you’ve
               heard all the evidence and the final arguments of the attorneys. When the time for
               giving instructions come [sic], I will first read them to you, and then you’ll get them in
               writing ***.
                                                     ***
                   The next constitutional principle I want to talk to you about is the burden of proof.
               In a criminal case, the burden of proof is proof beyond a reasonable doubt. Some of you
               may have sat on civil juries, there the burden of proof is preponderance of evidence,
               and if you look at a scale, all you have to do is tilt it. And the definition is it’s more
               likely than not that the event occurred, that’s preponderance of the evidence.
                   In a criminal case, again, proof beyond a reasonable doubt is the highest burden of
               proof at law.
                   Does anybody have any problems understanding the burden of proof being beyond
               a reasonable doubt? Please raise their hand.
                   Indicating no one raised their hand.”
       The trial court also explained that the burden of proof never shifts from the State to defendant,
       that defendant is not required to testify, and that no negative inference can be drawn from
       defendant’s decision not to testify. The trial court concluded its opening remarks by telling the
       jurors that it is their duty to find defendant guilty if, only after hearing all of the evidence
       against him, they are convinced he is guilty beyond a reasonable doubt.

¶ 11                                         III. Evidence at Trial
¶ 12       At trial, the State presented testimony from nine witnesses: (1) Antoinette Monique Butler,
       the victim’s fiancée; (2) Willie Patterson, a delivery driver who was near the shooting; (3)
       Sergeant Nellie Harb, the first police officer to respond to the crime scene; (4) Larue Bey, a
       local resident who heard gunshots the night of the crime; (5) Darian Broomfield, an eyewitness
       to the shooting; (6) Sergeant Patrick McDonagh, a Chicago police officer who interviewed
       Broomfield; (7) Officer Victor Rivera, a police officer who processed the crime scene; (8) Lisa
       Gilbert, a forensic fingerprint examiner with the Illinois State Police; and (9) Detective
       Rolando Rodriguez, a detective who had Broomfield view the physical lineup. The defense

                                                   -3-
       presented testimony from one witness: Detective Patrick Deenihan, a detective who
       interviewed Broomfield. Defendant exercised his constitutional right not to testify at trial.

¶ 13                             A. Antoinette Monique Butler’s Testimony
¶ 14       The State’s first witness, Antoinette Monique Butler, testified that she was the victim’s
       fiancée and that she had known him for four years until his death. She identified a photo of the
       victim in court. On cross-examination, she testified that the victim revealed that he been shot
       before and that, on May 18, 2011, the day of the shooting, he told her “kiss my baby for me, but
       I won’t be back.” The victim then left the house but she did not know where he was going. She
       also testified that the victim knew defendant.

¶ 15                                 B. Willie Patterson’s Testimony
¶ 16       Next, Willie Patterson testified that he is a delivery driver and that he conducted a delivery
       to a grocery store on the 3800 block of West Chicago Avenue on May 18, 2011. Patterson and
       his delivery partner, Jimmy Puckett,3 arrived at the grocery store at approximately 10 a.m. and
       parked on the south side of Chicago Avenue, facing east. After dropping off the delivery inside
       the store, Patterson returned to his vehicle. While standing by the driver’s side of his vehicle,
       he heard between two to four gunshots coming from the direction of the store, so he ran into the
       cargo hold of his vehicle to seek shelter. Once the shooting stopped, he exited his vehicle and
       observed the victim holding his stomach while crossing Chicago Avenue to the north side of
       the street. The victim approached a vehicle parked on the north side of the street and bent down
       by the passenger side away from Patterson’s view. A couple seconds later, the victim ran back
       across Chicago Avenue. Patterson then checked to determine that his partner was unharmed.
       Patterson never observed who shot the victim.
¶ 17       The parties then stipulated that (1) the manager of the grocery store, Iaad Hamat, would
       testify that there were surveillance cameras inside and outside of the store and that they were
       functioning properly on the day of the shooting, (2) Hamat would testify that, between 9 and 10
       a.m. on May 18, 2011, a shooting occurred outside the store while he was receiving a delivery
       to the store and that he did not observe the shooting, and (3) Hamat would testify that the
       State’s Exhibits Nos. 3A and 3B were videos recorded on the surveillance cameras during the
       shooting. The videotapes were then placed in evidence and published to the jury. Patterson
       testified that the videos showed him and his partner enter the store, complete the delivery, and
       then Patterson exit the store. The video outside the store showed Patterson then walk to the
       driver’s side of his vehicle and later showed the victim running across Chicago Avenue after
       being shot.
¶ 18       On cross-examination, Patterson testified that, after the shooting, he observed a person
       who he did not know walk to the area near the passenger side of the parked vehicle where the
       victim had previously bent over and that there were a “bunch of people” outside near the crime
       scene within a minute or two of the shooting.




          3
           Jimmy Puckett did not testify at trial.

                                                     -4-
¶ 19                             C. Sergeant Nellie Harb’s Testimony
¶ 20       Sergeant Nellie Harb testified that she is a sergeant in the 17th District of the Chicago
       Police Department. At approximately 10 a.m. on the morning of May 18, 2011, she received a
       radio call of a shooting near Ayers and Chicago Avenues, so she drove to the area. As she
       approached from the west, she observed “a lot of people running eastbound on Chicago
       [Avenue],” including the victim, who was holding his chest. She stopped her vehicle to find
       out what happened to the victim, and he told her that he had been shot. The victim continued
       walking south on Chicago Avenue and then laid down near a red vehicle parked on Avers
       Avenue. Harb called for medical assistance, exited her vehicle, and approached the victim. She
       remained with him until an ambulance arrived.

¶ 21                                    D. Larue Bey’s Testimony
¶ 22       Larue Bey testified that he is a private investigator, a former sergeant in the Cook County
       Sheriff’s Office, and a resident of the neighborhood where the crime occurred. At
       approximately 10 a.m. on May 18, 2011, Bey heard “quite a few gunshots” while he was
       standing in the kitchen of his house on the 3800 block of West Huron Street. He was not sure
       where the gunshots originated from, but it sounded like they came from right in front of his
       house. He approached his front window and observed “a red or orange Bonneville-type”
       vehicle traveling eastbound at a high rate of speed on Huron Street, a westbound one-way
       street. Bey estimated the vehicle was traveling 15 to 20 miles per hour over the 25 or 30-mile
       per hour speed limit.
¶ 23       The State then showed Bey the State’s Exhibits 6, 7, and 8, which were all still frames from
       a videotape recording of the intersection of Avers and Chicago Avenues the morning of the
       shooting, and Bey testified that the “red or orange” vehicle depicted in all three photographs
       appeared to be the same vehicle that he observed through his window. Bey testified on
       cross-examination that he had observed the vehicle approximately 5 to 10 minutes after
       hearing the gunshots and that he was not sure of the make of the vehicle. The State then
       introduced State’s Exhibit 15, which was a certified copy of vehicle records that indicated that
       defendant owned a 1998 Pontiac Bonneville, but it did not specify the color of the vehicle.

¶ 24                               E. Darian Broomfield’s Testimony
¶ 25       Darian Broomfield testified that he is currently incarcerated in the IDOC for a narcotics
       case and that he has three prior convictions for possession of a controlled substance.
       Broomfield identified defendant in court and testified that he had known defendant almost his
       whole life, but he did denied knowing defendant by a nickname. Broomfield testified that, at
       approximately 10 a.m. on May 18, 2011, he was at an aid office at Pulaski Road and Ferdinand
       Street to obtain a Link card. He denied being on 750 block of North Avers Avenue that day.
¶ 26       Broomfield testified that, on August 20, 2011, he was arrested for a narcotics-related
       offense and he met detectives at the corner of Chicago and Springfield Avenues. He denied
       meeting with Detectives Patrick Deenihan and Patrick McDonagh at the Homan Square police
       station, and he denied telling them that he had observed defendant shoot the victim. The
       detectives showed Broomfield a photo array, but he denied that he selected a photograph of
       defendant as the person who shot the victim. He also denied signing his name on defendant’s
       photograph, as well as signing an advisory form for the photo array.


                                                  -5-
¶ 27       Broomfield testified that, on April 16, 2013, he worked at the grocery store at the corner of
       Avers and Chicago Avenues, and that Detectives Rolando Rodriguez and John Hanichak4
       came to the store and spoke with him. The detectives “harassed [Broomfield] every day,” and
       he denied telling them that he observed defendant shoot the victim. On May 17, 2013,
       Broomfield viewed a physical lineup at the police station on the 2400 block of West Belmont
       Avenue, and defendant was in that lineup; however, Broomfield denied that he selected
       defendant in the lineup as the person who shot the victim. After viewing the physical lineup, he
       met with Detective Rodriguez and an assistant State’s Attorney. During this meeting,
       Broomfield signed a statement “against [his] free will” because police officers “threatened to
       harass [him] to make [him] lose [his] job.” Broomfield testified that he did not read the
       statement.
¶ 28       Broomfield denied that, on May 18, 2011, he was playing dice on Avers Avenue with some
       people from the neighborhood. He denied that he observed the victim park his vehicle on the
       west side of Avers Avenue, enter the grocery store, and exit the store five minutes later. He
       denied observing defendant run from an alley on Chicago Avenue toward the victim and shoot
       the victim five or six times. Broomfield denied that defendant was standing next to him when
       he fired the last shot, and he denied that he became scared and ran away after the shooting. He
       denied that he observed defendant 20 to 30 minutes after the shooting driving a black four-door
       sedan one block away near Chicago and Springfield Avenues and denied that he observed
       defendant’s face and that defendant was still wearing the same black hooded sweatshirt.
       Broomfield denied that he identified State’s Exhibit 2 as a photograph of defendant by signing
       his name. Broomfield testified that, outside the presence of the detective, he told the assistant
       State’s Attorney that the police treated him well because he did not want the offices to continue
       harassing him. Broomfield testified that no threats or promises were made to him in exchange
       for his statement and that he told the assistant State’s Attorney and the detective that he
       provided his statement freely and voluntarily.
¶ 29       On cross-examination, Broomfield testified that he received probation for his August 20,
       2011, narcotics arrest and that he never contacted the police to identify the victim’s shooter in
       the three months from the day of the crime to the day of his arrest. On redirect-examination,
       Broomfield denied that, on August 20, 2011, he told Detective McDonagh (1) that he was
       outside playing dice, (2) that he observed the victim park his red vehicle and enter the grocery
       store at Avers and Chicago Avenues, (3) that he observed defendant approach the victim and
       begin firing a handgun as the victim exited the store, and (4) that he observed the victim fall
       near a Ford Taurus.
¶ 30       The State later offered Broomfield’s statement into evidence and published it to the jury by
       instructing Detective Rolando Rodriguez to read the statement to the jury during his testimony:
                   “Darian Broomfield states that he is 24 years old and that his date of birth is
               February 19, 1989. Darian states that he lives at *** North Harding in Chicago Illinois.
               Darian states that he lives with his grandmother Fannie Broomfield and his grandfather
               Curtis Broomfield.
                   Darian states that he was born in Chicago and that he has lived at *** North
               Harding his entire life. Darian states that he went to Orr High School in Chicago but did
               not graduate. Darien states that he received his GED in 2012.

          4
           Detective John Hanichak did not testify at trial.

                                                      -6-
    Darian states that on May 18, 2011 he was on Avers Avenue and Chicago with
some guys from the neighborhood playing dice. Darian states that he was on the east
side of Avers Avenue north of the alley but south of [the grocery store].
    Darian states that he was playing dice for about one hour when he saw a guy from
the neighborhood named Bruce Lee turn off Chicago Avenue and drive south on Avers
Avenue and park his car on the west side of the street. Darian has identified a photo
marked Exhibit No. 1 as a picture of Bruce Lee by signing his name.
    Darian states that he has known Bruce Lee from the neighborhood for more than
five years. Darian states that no one else was in the car with him. Darian states that
Bruce Lee got out of the car, he crossed Avers, and walked into [the grocery store].
Darian states that [the grocery store] is on the east side of Avers.
    Darian states that about five minutes later Bruce Lee walked out of [the grocery
store] and he was starting to cross over Avers Avenue back to his car. Darian states at
that time he saw a man he knows as Ronnie run out of the alley from the east side of
Avers towards Bruce Lee.
    Darian has identified a photo marked Exhibit No. 2 as a picture of Ronnie by
signing his name. Darian states that he does not know Ronnie’s real name. Darian
states that he has known Ronnie from the neighborhood for five or six years. Darian
states that when Ronnie came running out of the alley he had a gun in his right hand.
    Darian states that he was about 10 feet away from Ronnie when he came running
out of the alley. Darian states that Ronnie was wearing a black hoodie but with the hood
up, but he knew it was Ronnie because he could still see his face.
    Darian states that a hoodie is a sweatshirt with a hood on it. Darian states that it was
light out and nothing was in his way of seeing Ronnie. Darian states that Ronnie was
running straight at Bruce Lee and started firing his gun at Bruce Lee.
    Darian states that he saw Ronnie shoot the gun at Bruce Lee five or six times.
Darian states that Ronnie was running at Bruce Lee the entire time he was shooting the
gun and that he came up right next to Bruce Lee when he fired the last shot.
    Darian states that after he saw Ronnie shoot Bruce Lee he got scared and ran to the
alley on Avers south of Chicago Avenue and ran westbound towards Springfield.
Darian states that he was running down the alley towards Springfield. He saw Ronnie
run down the alley at Avers south of Chicago Avenue and run eastbound towards
Hamlin, the same place where he originally saw Ronnie—originally saw Ronnie come
from with the gun in his hand.
    Darian states that he waited a couple of minutes and he went back to Avers to see if
Bruce Lee was okay, and he could tell that he was not.
    Darian states that about 20 to 30 minutes later after the shooting he saw Ronnie
about one block away at Chicago and Springfield driving a black four-door sedan.
Darian states that he could see Ronnie’s face and he was still wearing the same black
colored hoodie.
    Darian Broomfield states that he has been treated well by [the assistant State’s
Attorney] and by the police. Darian states that [the assistant State’s Attorney] asked
Detective Rodriguez to leave the room and asked Darian how he had been treated by


                                     -7-
              the police. Darian states that he told [the assistant State’s Attorney] that they treated me
              good.
                  Darian states that he was allowed to use the restroom when he needed. Darian states
              that he has been given food and water while at the Area North police station,
              specifically a bag of chips and bottled water.
                  Darian states that he has not been handcuffed at any time while at Area North police
              station. Darian states that no threats or promises have been made to him to make this
              statement. Darian states that this statement was given freely and voluntarily. Darian
              states that he is not under the influence of drugs or narcotics at this time.
                  Darian states that he can read and write English and that he demonstrated this by
              reading the first page of this statement out loud and then followed along with [the
              assistant State’s Attorney]—followed along as [the assistant State’s Attorney] read the
              rest of the statement as he read along and was told to initial any changes and then sign
              the bottom of each page to show it was accurate.
                  Darian states that he was allowed to make corrections to the statement.
                  Darian states that [the assistant State’s Attorney] offered to have him give his
              statement on camera so there would be a video recording of his statement. Darian states
              that he told [the assistant State’s Attorney] that he did not want to be videotaped and
              that he would rather have his statement typed out so he could read it and make changes.
                  Darian states that everything in this statement is true and accurate ***.”

¶ 31                          F. Sergeant Patrick McDonagh’s Testimony
¶ 32       Sergeant Patrick McDonagh testified that, in May of 2011, he was a detective assigned to
       investigate the shooting. On August 20, 2011, officers in the narcotics investigation unit told
       him that they interviewed a man who claimed to witness the shooting, and Sergeant McDonagh
       interviewed Broomfield at the Homan Square police station later that day. Broomfield told
       Sergeant McDonagh that, on the day of the shooting, he was playing dice with some other
       people outside the grocery store at Avers and Chicago Avenues when he observed the victim
       exit his Ford Taurus and enter the store. As the victim exited the store and returned to his
       vehicle, he observed a man named “Ronnie” begin shooting the victim. After the shooting, the
       victim stumbled back to the south side of Chicago Avenue and fell near his vehicle. To
       determine Ronnie’s identity, Sergeant McDonagh presented Broomfield a photo array, and
       Broomfield identified a photograph of defendant as Ronnie. Sergeant McDonagh had
       Broomfield sign defendant’s photograph to verify that Broomfield identified defendant as the
       person he observed shoot the victim, and he observed Broomfield sign the form. Sergeant
       McDonagh and Broomfield both signed a photo array advisory form, and the State presented
       both the photo array and the advisory form at trial as State’s Exhibits 14A and 14B.
¶ 33       Sergeant McDonagh also testified that he viewed video recorded on a security camera from
       an apartment building located on the 700 block of North Hamlin Avenue. The video showed a
       tall man, dressed in black, running eastbound in the alley south of Chicago Avenue,
       approximately five blocks south of the camera’s location. He viewed the video “[a] handful of
       times” but he was unable to observe the face or determine the age of the man in the video.
       Sergeant McDonagh and a police technician attempted to recover the video; however, the
       video was never recovered because police could not locate the owner of the apartment


                                                   -8-
       building, who was the only person with the access code to download the video off of the hard
       drive.

¶ 34                               G. Officer Victor Rivera’s Testimony
¶ 35       Officer Victor Rivera testified that he is a forensic investigator who processed the crime
       scene at approximately 11 a.m. on May 18, 2011. There, he recovered five cartridge cases and
       one fired bullet near a red Taurus parked on the street. There was a pair of jeans on the ground,
       and inside the pockets, he recovered several small plastic bags that displayed different
       emblems on them. The next day, he received from the Cook County medical examiner’s office
       a bullet fragment that had been recovered from the victim’s body.
¶ 36       On cross-examination, Officer Rivera testified that one of the plastic bags he recovered
       from the jeans contained smaller plastic bags with a Batman emblem. He also recovered from
       the victim’s jeans pocket another plastic bag that contained smaller plastic bags with an ace of
       spade emblem on them. Officer Rivera testified that—based on his background, training, and
       experience—this type of packaging of small plastic bags in a larger bag indicated that the bags
       contained a controlled substance and that, if a person has a large plastic bag containing smaller
       plastic bags, then that is an indication that the person is a drug dealer.

¶ 37                                     H. Lisa Gilbert’s Testimony
¶ 38       Lisa Gilbert testified that she is a latent fingerprint examiner for the Illinois State Police,
       and that she performed a latent fingerprint examination on two glass bottles and five shell
       casings that were recovered from the crime scene; however, she was unable to locate any
       fingerprints suitable for testing. She testified that, although she could not locate fingerprints
       suitable for testing, this did not mean that no one had touched the items.

¶ 39                                        I. Stipulated Testimony
¶ 40       Before the State called its final witness, the parties stipulated that Jennifer Hanna, if called
       to testify, would testify that she is a forensic scientist with the Illinois State Police and that she
       performed an examination of the five Federal nine-millimeter Luger cartridge casings
       recovered from the scene and she determined that they were all fired from the same firearm.
       Hanna would also testify that she performed an examination of the bullets recovered from the
       crime scene and from the victim’s body but she could not determine whether those bullets were
       fired from the same firearm.
¶ 41       The parties also stipulated that Dr. J. Lawrence Cogan, if called to testify, would testify that
       he was an assistant Cook County medical examiner, and that “on May 19, 2011, he received
       the body of [the victim] and assigned it Medical Examiner Number 261 May 2011.” Dr. Cogan
       performed the autopsy on the victim’s body; discovered gunshot wounds to the back, upper
       chest, right forearm, and right thigh; and determined that none of the wounds indicated the
       shooting occurred at a close range. Dr. Cogan would testify that the cause of the victim’s death
       was multiple gunshot wounds and that the manner of death was a homicide. The parties
       stipulated that Dr. Cogan prepared a protocol detailing his findings and a certified copy of the
       protocol, which was admitted into evidence, refers to the victim as Bruce Lee, Jr., and the case
       number as “261 May 2011.”



                                                     -9-
¶ 42       Additionally, the parties stipulated that the Chicago police arrested Broomfield on August
       20, 2011, on a narcotics case but released him without charges, and that he is currently in the
       custody of the IDOC but is free on work release.

¶ 43                          J. Detective Rolando Rodriguez’s Testimony
¶ 44       The State’s final witness, Detective Rolando Rodriguez, testified that he was assigned to
       investigate the shooting and that he interviewed Broomfield on April 16, 2013, outside of the
       grocery store at Avers and Chicago Avenues. Detective Rodriguez interviewed Broomfield
       again on May 17, 2013, and Broomfield agreed to view a physical lineup, so Detective
       Rodriguez drove him to the police station on the 2400 block of West Belmont Avenue, where
       Broomfield viewed the lineup and identified defendant as the person who shot the victim.
       Detective Rodriguez then contacted an assistant State’s Attorney, who came to the police
       station to memorialize a statement from Broomfield. Detective Rodriguez testified that he
       never threatened, harassed, or promised anything to Broomfield when he spoke to him on April
       16, 2013, or May 17, 2013, and that, when Detective Rodriguez interviewed him, Broomfield
       told him that defendant was the person who shot the victim.
¶ 45       After Detective Rodriguez’s testimony, the State rested, and the trial court denied
       defendants’ motion for a directed verdict.

¶ 46                            K. Detective Patrick Deenihan’s Testimony
¶ 47       Next, the defense called its sole witness, Detective Patrick Deenihan, who testified that, on
       August 20, 2011, he interviewed Broomfield, who told him that he was playing dice during the
       shooting, and that Broomfield did not say that defendant was close to the victim when he fired
       the final shot. Detective Deenihan also interviewed Butler on the day of the shooting, and she
       told him that, earlier that morning, the victim told her that he was leaving the house to sell
       marijuana to someone at the corner of Avers and Chicago Avenues. Butler told the victim that
       she wanted to accompany him but he told her that he did not want her to because he had been
       shot at before and he did not want her to be in danger. On cross-examination, Detective
       Deenihan testified that Broomfield told him that he observed the victim enter the store at Avers
       and Chicago Avenues, and when the victim exited the store, defendant shot the victim five or
       six times.

¶ 48                                        IV. Jury Instructions
¶ 49       At the defense’s request, the trial court agreed to provide the jury with a nonpattern jury
       instruction concerning the video recorded on the surveillance camera at the apartment building
       on the 700 block of North Hamlin Avenue. That instruction provided that:
                   “If he [sic] People in this case have failed to preserve evidence within their power
               to preserve, you may infer that the evidence would be adverse to the People if you
               believe each of the following:
                   1. The evidence was under the control of the People and could have been preserved
               by the exercise of reasonable diligence.
                   2. The evidence was not equally available to the defendant.
                   3. A reasonably prudent person under the same or similar circumstances would
               have preserved the evidence if he believed it to be favorable to him.

                                                  - 10 -
                  4. No reasonable excuse for the failure has been shown.”

¶ 50                                      V. Closing Arguments
¶ 51       The State began its closing argument by claiming that “[f]or 28 years, the victim in this
       case was known as Bruce Lee. But, on May 18th, 2011, he was given a new name, 261 May
       2011.” Later, the State discussed Broomfield’s testimony and argued that “[f]or two years,
       [Broomfield] cooperated with the police and was consistent. The one time that he changes his
       story is when he’s up there on the witness stand face-to-face with his killer.” The State added
       that “[n]o one knows why [Broomfield] said what he said two days ago. Is he—maybe because
       he’s considered a snitch, maybe because he didn’t want to be here testifying, maybe because
       he’s scared, maybe.” The State concluded its argument by asking the jury to
               “[t]ell [defendant] he doesn’t get to decide who lives and who dies. We have a
               cold-blooded killer sitting before you today, ladies and gentlemen. Don’t let him walk
               out those doors.”
¶ 52       In response, the defense then claimed that Broomfield was not a credible witness, arguing
       that his story had changed and that he had multiple arrests and convictions. The defense
       pointed out that Broomfield did not tell the police that defendant was the shooter until he was
       arrested for a narcotics offense on August 20, 2011, after which he was released without
       charges. The defense argued that Broomfield identified defendant to the police because it
       provided him a “get-out-of-jail free card.” The defense also questioned why there were no
       additional eyewitnesses, arguing
               “once the first shot occurs, everybody who’s there is going to be alert. So, all these
               people are playing dice with him. *** They would have seen the same thing. They got
               nobody. There’s nobody here but *** B[r]oomfield.”
¶ 53       During rebuttal, the State again argued that, on the day of the shooting, the victim’s “name
       was changed from Bruce Lee to a number. It’s this, No 261 May 11. Another dead body in the
       City of Chicago.” The State further claimed that defendant “decided exactly when he was
       going to take away [the victim’s] name.” The State also argued that “the other witnesses just
       like *** Broomfield, they don’t want to be found. They don’t want to be cooperative with
       police.”

¶ 54                                 VI. Conviction and Sentencing
¶ 55        On May 14, 2015, the jury found defendant guilty of first degree murder and personally
       discharging a firearm. On July 28, 2015, the trial court denied defendant’s motion for a new
       trial notwithstanding the verdict. After considering factors in aggravation and mitigation, the
       trial court sentenced defendant to a total of 51 years in the IDOC. Defendant now appeals his
       conviction.

¶ 56                                           ANALYSIS
¶ 57        On appeal, defendant argues that his conviction should be reversed, claiming that (1) the
       trial court improperly defined the reasonable doubt standard of proof prior to trial, (2) the State
       made inappropriate comments during closing arguments, (3) the evidence at trial was
       insufficient to prove defendant guilty beyond a reasonable doubt, and (4) cumulative errors
       warranted a reversal of defendant’s conviction. For the following reasons, we affirm

                                                   - 11 -
       defendant’s conviction.

¶ 58                                   I. Preliminary Jury Instructions
¶ 59        Defendant first claims that his conviction should be reversed because the trial court erred
       when it improperly compared the standard of proof in a criminal case to the “preponderance of
       the evidence” standard in civil cases, which resulted in a reasonable likelihood that the jury
       convicted defendant on a burden of proof less than the “beyond a reasonable doubt” standard.
       In response, the State argues that the trial court’s statements were not improper and that the
       trial court properly instructed the jury concerning the State’s burden of proof. For the
       following reasons, we find that the trial court did not err.
¶ 60        As an initial matter, defendant concedes that the defense did not object to the preliminary
       jury instruction at trial and asks us to review the issue under the plain-error doctrine. To
       preserve an alleged error for review, a defendant must both specifically object at trial and raise
       the specific issue again in a written posttrial motion. People v. Thompson, 238 Ill. 2d 598,
       611-12 (2010). The plain-error doctrine contained in Illinois Supreme Court Rule 615(a)
       provides a narrow exception to the general rule of procedural default. People v. Walker, 232 Ill.
       2d 113, 124 (2009). Our supreme court explained: “[T]he plain-error doctrine allows a
       reviewing court to consider unpreserved error when (1) a clear or obvious error occurred and
       the evidence is so closely balanced that the error alone threatened to tip the scales of justice
       against the defendant, regardless of the seriousness of the error, or (2) a clear or obvious error
       occurred and that error is so serious that it affected the fairness of the defendant’s trial and
       challenged the integrity of the judicial process, regardless of the closeness of the evidence.”
       People v. Piatkowski, 225 Ill. 2d 551, 565 (2007) (citing People v. Herron, 215 Ill. 2d 167,
       186-87 (2005)). The burden of persuasion remains with the defendant under both prongs of the
       plain-error test. People v. Naylor, 229 Ill. 2d 584, 593 (2008). However, the first step of
       plain-error review is to determine whether any error occurred. Piatkowski, 225 Ill. 2d at 565.
¶ 61        Illinois Supreme Court Rule 431(b) requires the trial court to “ask each potential juror,
       individually or in a group, whether that juror understands and accepts the following principles:
       (1) that the defendant is presumed innocent of the charge(s) against him or her; (2) that before
       a defendant can be convicted the State must prove the defendant guilty beyond a reasonable
       doubt; (3) that the defendant is not required to offer any evidence on his or her own behalf; and
       (4) that if a defendant does not testify it cannot be held against him or her.” Ill. S. Ct. R. 431(b)
       (eff. July 1, 2012). A jury instruction is unconstitutional if there is a reasonable likelihood that
       the jury understood the instruction to allow conviction without proof beyond a reasonable
       doubt. Tyler v. Cain, 533 U.S. 656, 658 (2001) (citing Cage v. Louisiana, 498 U.S. 39, 41
       (1990)). Illinois is among the jurisdictions that do not define reasonable doubt and our supreme
       court has “long and consistently held that neither the trial court nor counsel should define
       reasonable doubt for the jury.” People v. Downs, 2015 IL 117934, ¶ 19. The rationale behind
       this rule is that “reasonable doubt” is self-defining and needs no further definition. Downs,
       2015 IL 117934, ¶ 19. Additionally, Illinois Pattern Jury Instructions, Criminal, No. 2.05 (4th
       ed. 2000) (hereinafter IPI Criminal 4th No. 2.05), provides no definition of reasonable doubt
       and instead contains a Committee Note stating that “ ‘[t]he Committee recommends that no
       instruction be given defining the term “reasonable doubt.” ’ ” Downs, 2015 IL 117934, ¶ 20
       (quoting IPI Criminal 4th No. 2.05, Committee Note). Generally, jury instructions are
       reviewed under an abuse-of-discretion standard; however, our review is de novo when the

                                                    - 12 -
       issue concerns whether the jury instruction correctly conveyed the applicable law. People v.
       Turman, 2011 IL App (1st) 091019, ¶ 18 (citing Barth v. State Farm Fire & Casualty Co., 228
       Ill. 2d 163, 170 (2008)). De novo consideration means we perform the same analysis that a trial
       judge would perform. Khan v. BDO Seidman, LLP, 408 Ill. App. 3d 564, 578 (2011).
¶ 62        We cannot say that a clear or obvious error occurred when the trial court instructed the jury
       on the reasonable doubt standard. Prior to voir dire, the trial court addressed the venire on
       basic principles of law, including the charges against defendant, the nature of the indictment,
       the presumption of innocence, and the State’s burden of proof, stating that its preliminary
       instructions were necessary to assist the eventual jurors in “follow[ing] the law and evidence in
       this case.” Specifically, the trial court told the venire:
                    “These are not your final or complete instructions. Those will come after you’ve
                heard all the evidence and the final arguments of the attorneys. When the time for
                giving instructions come [sic], I will first read them to you, and then you’ll get them in
                writing ***.
                                                      ***
                    The next constitutional principle I want to talk to you about is the burden of proof.
                In a criminal case, the burden of proof is proof beyond a reasonable doubt. Some of you
                may have sat on civil juries, there the burden of proof is preponderance of evidence,
                and if you look at a scale, all you have to do is tilt it. And the definition is it’s more
                likely than not that the event occurred, that’s preponderance of the evidence.
                    In a criminal case, again, proof beyond a reasonable doubt is the highest burden of
                proof at law.
                    Does anybody have any problems understanding the burden of proof being beyond
                a reasonable doubt? Please raise their hand.
                    Indicating no one raised their hand.”
       The trial court’s comments clearly and accurately stated the law by first identifying that the
       burden of proof was beyond a reasonable doubt, then distinguishing it from the lesser standard
       of proof in civil cases, and finally concluded by emphasizing that reasonable doubt it the
       highest standard of proof at law. We cannot say that the trial court’s comments created a
       reasonable likelihood that the jury convicted defendant on a standard of proof less than beyond
       a reasonable doubt. As a result, we cannot say that the trial court committed an error in its
       preliminary jury instructions.
¶ 63        In People v. Johnson, 2013 IL App (1st) 111317, the defendant claimed that the trial court
       erred when it attempted to define “reasonable doubt” during voir dire. In that the case, the trial
       court told the venire:
                “ ‘The State has the burden of proof beyond a reasonable doubt. In Illinois we do
                not—it is not defined by the Supreme Court or by the State legislature. That’s
                something for you to decide. But if any of you have served on a civil jury, if you use the
                analogy of a scale, all you have to do is tilt it. And that’s proof beyond a preponderance
                of the evidence.
                    In a criminal case, if you use the same scale, it’s a balance like this. (Indicating.)
                Proof beyond a reasonable doubt is the highest burden that there is at law in Illinois and
                the United States.’ ” Johnson, 2013 IL App (1st) 111317, ¶ 52.


                                                   - 13 -
       On appeal, we found that, “[a]lthough we do not condone the reference and comparison to the
       civil standard,” the trial court’s comments did not constitute error where it told the venire that
       reasonable doubt was the highest burden of proof at law and that it was for them to decide what
       reasonable doubt meant. Johnson, 2013 IL App (1st) 111317, ¶ 54.
¶ 64        In this case, the trial court made comments similar to the trial court in Johnson. Here, the
       trial court began by instructing the venire that “[i]n a criminal case, the burden of proof is proof
       beyond a reasonable doubt.” The trial court then distinguished the burden of proof in civil
       cases as a comparison: “Some of you may have sat on civil juries, there the burden of proof is
       preponderance of evidence, and if you look at a scale, all you have to do is tilt it. And the
       definition is it’s more likely than not that the event occurred, that’s preponderance of the
       evidence.” To further illustrate the difference in the burden of proof, the trial court then turned
       back to the reasonable-doubt standard in criminal cases: “In a criminal case, again, proof
       beyond a reasonable doubt is the highest burden of proof at law.” The trial court then asked the
       venire if anyone had difficulty understanding the burden of proof being beyond a reasonable
       doubt, and no one raised his or her hand. The trial court was clear in its comments when it was
       explaining the burden of proof in a civil case and when it was referring to the burden of proof
       in criminal cases. The trial court was also unambiguous when it explained that the
       reasonable-doubt standard of proof in criminal cases “is the highest burden of proof at law,”
       and it ensured that none of the prospective jurors were confused by the instruction by asking
       anyone who did not understand to raise his or her hand, which no one did. As a result, we
       cannot say that the trial court committed a clear or obvious error in its preliminary instructions
       to the jury concerning the standard of proof beyond a reasonable doubt.
¶ 65        Defendant argues that the trial court deprived defendant of his due process rights because
       its preliminary jury instructions defined reasonable in a manner such that there was a
       reasonable likelihood that the jury convicted him on a lesser standard of proof. In support,
       defendant relies heavily on a federal case from the Northern District of Illinois, Adorno v.
       Pierce, No. 14 C 00791, 2016 WL 1719788, at *1 (N.D. Ill. Apr. 29, 2016), in which the
       defendant petitioned for habeas corpus relief from his conviction in Illinois state court. In that
       case, the trial court told the venire the following:
                “ ‘Illinois does not define reasonable doubt, but any of you who may have sat on a civil
                jury there’s a preponderance of the evidence, reasonable doubt is the highest burden of
                proof in our country and in our State. Those of you who may have sat on civil cases,
                preponderance of the evidence, if you look at this like a scale, all you have to do is tilt
                it. So the definition of preponderance of the evidence is, it’s more likely than not that
                the event occurred.
                     Again, Illinois does not define reasonable doubt. That’s up for you to decide in
                words, but in analogy to the scale thing, you would have to tip it like this, so that would
                be some insight into what proof beyond a reasonable doubt would be.’ ” Adorno, 2016
                WL 1719788, at *2.
       At the conclusion of trial, the jury found defendant guilty, and the Illinois Appellate Court
       affirmed the conviction, finding that, although the trial court’s comments on the meaning of
       reasonable doubt was improper, the remarks did not deprive him of due process. Adorno, 2016
       WL 1719788, at *2 (citing People v. Adorno, 2013 IL App (1st) 110028-U). The Illinois
       Supreme Court denied defendant’s petition for leave to appeal, and defendant then filed a


                                                    - 14 -
       petition for a writ of habeas corpus in federal court. Adorno, 2016 WL 1719788, at *3. The
       federal court granted defendant’s petition, finding that:
                “[t]he trial judge invoked the preponderance-of-the-evidence standard but failed to
                distinguish it from proof beyond a reasonable doubt. Indeed, the trial judge never said
                outright that the preponderance standard does not apply in criminal cases. If he
                intended to use the preponderance standard merely as a comparative baseline, he did
                not finish the thought.” Adorno, 2016 WL 1719788, at *11.
¶ 66        However, after the parties concluded briefing in the instant case, the Seventh Circuit Court
       of Appeals reversed the district court’s order granting habeas relief, finding that “the judge’s
       remarks do not suggest that the jurors would have understood that they were free to convict
       Adorno on less than proof beyond a reasonable doubt.” Adorno v. Melvin, 876 F.3d 917, 922
       (7th Cir. 2017). The Seventh Circuit further found that the trial court “invoked the civil
       standard solely for the purpose of distinguishing it from the criminal reasonable-doubt
       standard, explaining that proof by preponderance of the evidence is insufficient for criminal
       cases.” Adorno, 876 F.3d at 922. The Seventh Circuit also explained that the trial court
       emphasized that reasonable doubt was the highest burden of proof at law, and the trial court, at
       the close of trial, “formally instructed the jury on the presumption of innocence, the elements
       of the offense, and the state’s burden to prove each of the elements beyond a reasonable
       doubt.” Adorno, 876 F.3d at 922.
¶ 67        Moreover, Adorno is factually distinguishable from the case at bar. In that case, the trial
       court went back and forth between discussing reasonable doubt and preponderance of the
       evidence several times, even at one point discussing both standards within the same sentence.
       Adorno, 2016 WL 1719788, at *2. Here, the trial court was clearer in its comments: it first
       instructed the jury that reasonable doubt was the burden of proof, then it contrasted reasonable
       doubt with the preponderance of the evidence standard, and finally it concluded by
       emphasizing that reasonable doubt is the highest standard of proof at law. Additionally, the
       Adorno court instructed the jury that reasonable doubt was up to them to decide in words, and
       it used a scale analogy to explain reasonable doubt by physically demonstrating the tilting of a
       scale to meet the burden of proof. Adorno, 2016 WL 1719788, at *2. In this case, the trial court
       avoided this potential confusion since it did not tell the jury that it was up to them to determine
       what reasonable doubt means. The trial court in this case also did not use a scale analogy or
       physically demonstrate the tilting of the scale to show how it would reach the reasonable doubt
       burden of proof. Instead, the trial court here used the scale analogy to define preponderance of
       the evidence to explain how that standard of proof differs from reasonable doubt, which the
       trial court emphasized is the highest burden of proof at law. As a result, Adorno is factually
       distinguishable from the case at bar, and the trial court did not err in its preliminary jury
       instructions.
¶ 68        Defendant follows up his discussion of Adorno by citing an unpublished appellate court
       case, People v. Pledge, 2016 IL App (1st) 132200-U, ¶ 44, which affirmed the defendant’s
       conviction, finding that the trial court did not err when it used a scale analogy to instruct the
       jury on reasonable doubt burden of proof. However, Illinois Supreme Court Rule 23(e)(1)
       states that unpublished orders are “not precedential and may not be cited by any party except to
       support contentions of double jeopardy, res judicata, collateral estoppel or law of the case.” Ill.
       S. Ct. R. 23(e)(1) (eff. July 1, 2011). See People v. Tatum, 389 Ill. App. 3d 656, 666 (2009)


                                                   - 15 -
       (finding it improper for the defendant to cite an unpublished Rule 23 order). As a result, we
       need not consider Pledge since it has no precedential value.
¶ 69        Defendant also argues that reviewing courts in Illinois have routinely found that trial courts
       commit prejudicial error when they attempt to define reasonable doubt, citing several cases in
       support: Turman, 2011 IL App (1st) 091019, ¶ 25; People v. Franklin, 2012 IL App (3d)
       100618, ¶ 28; Downs, 2015 IL 117934, ¶¶ 23-24; People v. Jenkins, 89 Ill. App. 3d 395, 397
       (1980); and People v. Speight, 153 Ill. 2d 365, 374 (1992). However, each of these cases is
       distinguishable from the case at bar. In Turman, the jurors had been deliberating for several
       hours when they asked the trial court for a “ ‘more explicit, expansive definition of reasonable
       doubt.’ ” Turman, 2011 IL App (1st) 091019, ¶ 19. The trial court responded to the jury that
       “ ‘reasonable doubt is not defined under Illinois law. It is for the jury to collectively determine
       what reasonable doubt is.’ ” Turman, 2011 IL App (1st) 091019, ¶ 19. On appeal, the appellate
       court found that the trial court erred in its explanation of reasonable doubt to the jury,
       explaining that, “[b]y instructing the jurors that they should collectively determine what
       reasonable doubt was, the [trial] court allowed the jury to use a standard that in all likelihood
       was below the threshold of a reasonable doubt standard.” Turman, 2011 IL App (1st) 091019,
       ¶ 25. The instant case is factually dissimilar because, unlike Turman, the trial court never told
       the jury that it was up to them to determine what reasonable doubt means. Instead, the trial
       court in this case distinguished the burden of proof from civil cases and explained to the jury
       that the reasonable doubt standard is not only higher than the preponderance of evidence
       standard in civil cases, but the highest burden of proof at law.
¶ 70        In Franklin, the trial court instructed the potential jurors that “ ‘[b]eyond a reasonable
       doubt means beyond a reasonable doubt. It’s what each of you individually and collectively, as
       12 of you, believe is beyond a reasonable doubt.’ ” Franklin, 2012 IL App (3d) 100618, ¶ 4.
       On appeal, the appellate court found that the trial court’s instruction to potential jurors was
       constitutionally deficient because, “by telling jurors that it was for them to collectively
       determine what reasonable doubt meant, there [was] a reasonable likelihood that the jurors
       understood the instruction to allow a conviction based on proof less than a reasonable doubt.”
       Franklin, 2012 IL App (3d) 100618, ¶ 28. Again, the case at bar is factually distinguishable
       because, here, the trial court never instructed the venire that it would be up to them to decide
       how to define reasonable doubt and instead instructed them that reasonable doubt was the
       highest standard of proof at law. Since the trial court in this case did not instruct the jury to
       create its own definition of reasonable doubt, there was not a reasonable likelihood that the
       jurors convicted defendant on a burden of proof less than a reasonable doubt. Defendant also
       acknowledges that, in Downs, our supreme court abrogated Turman and Franklin, finding that
       simply instructing jurors that they must determine the meaning of reasonable doubt is not
       reversible error per se. Downs, 2015 IL 117934, ¶¶ 23-24.
¶ 71        In Jenkins, the trial court attempted to explain the meaning of reasonable doubt to potential
       jurors in an analogy to a glass of water with a rubber band on it. Jenkins, 89 Ill. App. 3d at
       396-97. The trial court explained that the rubber band represented reasonable doubt and a small
       chip of wood at the bottom of the glass represented the defendant, and that the State needed to
       fill the glass with enough water (presumably meaning evidence) to lift the wood chip
       (defendant) above the line of reasonable doubt (rubber band). Jenkins, 89 Ill. App. 3d at
       396-97. On appeal, the appellate court reversed defendant’s conviction, finding that the trial
       court erred in using a “patently misleading” analogy to a glass of water that “emphasized the

                                                   - 16 -
       quantity of evidence introduced by the State without taking into account the evidence
       introduced by the defendant or the credibility of the witnesses.” Jenkins, 89 Ill. App. 3d at 398.
       In the instant case, the trial court did not analogize the reasonable doubt standard in an attempt
       to define it, and it never made a physical demonstration indicating a quantity of evidence
       required to meet the reasonable doubt burden of proof, as the Johnson court did. Johnson, 2013
       IL App (1st) 111317, ¶ 52. Instead, the trial court distinguished the reasonable-doubt standard
       in criminal cases from the preponderance of the evidence standard in civil cases and instructed
       the court the reasonable-doubt standard is the highest burden of proof at law.
¶ 72       In Speight, the State instructed the jury that reasonable doubt means “ ‘a doubt that has to
       be substantial.’ ” (Emphasis omitted.) Speight, 153 Ill. 2d at 374. The trial court immediately
       sustained the defense’s objection, and told the jury that it would tell them what the law is and
       that the State’s definition was incorrect. Speight, 153 Ill. 2d at 374. Our supreme court found
       that the defendant was not prejudiced by the State’s error, since the trial court admonished the
       jury to disregard the improper statement and then properly instructed them on reasonable
       doubt. Speight, 153 Ill. 2d at 375. The case at bar is distinguishable, since the trial court neither
       referred to reasonable doubt as a “substantial” doubt, nor attempted to define it using other
       terms. Instead, the trial court correctly stated that reasonable doubt was the highest standard of
       proof at law.
¶ 73       As a result, we cannot say that the trial court committed a clear or obvious error in its
       preliminary instructions to the jury concerning the standard of proof beyond a reasonable
       doubt.

¶ 74                               II. Remarks During Closing Arguments
¶ 75        Defendant next claims that the State made prejudicial remarks during closing arguments
       that denied him a fair trial. Specifically, defendant argues that the State (1) inflamed the
       passions of the jury by referring to the victim as Chicago’s 261st homicide victim of 2011, (2)
       implied that Broomfield’s testimony at trial was the product of threats and intimidation by
       defendant, (3) suggested that additional witnesses did not come forward due to community
       hostility towards the police, and (4) led the jury to believe that defendant was in custody during
       trial. Defendant claims that his conviction should be reversed because the jury would not have
       found him guilty had the State not made the improper remarks. In response, the State argues
       that the comments made during closing argument did not deny defendant a fair trial as they
       were either based on the evidence or were in response to the defense’s argument. For the
       following reasons, we find that the State’s arguments were not prejudicial.
¶ 76        Defendant asks this court to review the State’s remarks during closing argument under the
       plain-error doctrine, since the defense neither objected at trial, nor raised the issue in posttrial
       motion. As stated, the plain-error doctrine allows a reviewing court to consider unpreserved
       claims of error when “ ‘(1) a clear or obvious error occurred and the evidence is so closely
       balanced that the error alone threatened to tip the scales of justice against the defendant,
       regardless of the seriousness of the error, or (2) a clear or obvious error occurred and that error
       is so serious that it affected the fairness of the defendant’s trial and challenged the integrity of
       the judicial process, regardless of the closeness of the evidence.’ ” Thompson, 238 Ill. 2d at
       613 (quoting Piatkowski, 225 Ill. 2d at 565). Under plain-error review, the burden of
       persuasion remains with the defendant, and the first step is to determine whether any error
       occurred. Thompson, 238 Ill. 2d at 613.

                                                    - 17 -
¶ 77       “ ‘The purpose of closing arguments is to give the parties a final opportunity to review with
       the jury the admitted evidence, discuss what it means, apply the applicable law to that
       evidence, and argue why the evidence and law compel a favorable verdict.’ ” People v.
       Nicholas, 218 Ill. 2d 104, 121 (2005) (quoting Thomas A. Mauet, Trial Evidence § 14.1, at 439
       (2d ed. 2001)). A defendant “faces a substantial burden in attempting to achieve reversal of his
       conviction based upon improper remarks made during closing argument.” People v. Moore,
       358 Ill. App. 3d 683, 693 (2005) (citing People v. Williams, 332 Ill. App. 3d 254, 266 (2002)).
       “The State is afforded a great deal of latitude in presenting closing argument and is entitled to
       argue all reasonable inferences from the evidence.” Moore, 358 Ill. App. 3d at 693 (citing
       People v. Nieves, 193 Ill. 2d 513, 532-33 (2000)). It is well established that the State may
       discuss the witnesses and their credibility during closing argument and that it may assume the
       truth of the State’s evidence. People v. Anderson, 95 Ill. App. 3d 492, 496 (1981). It is
       improper for the State “to do or say anything in argument the only effect of which will be to
       inflame the passion or arouse the prejudice of the jury against the defendant, without throwing
       any light on the question for decision.” People v. Smith, 141 Ill. 2d 40, 60 (1990). It is also
       improper when the remarks misstate the evidence or argue facts not in evidence. People v.
       Chavez, 327 Ill. App. 3d 18, 27 (2001) (citing People v. Albanese, 104 Ill. 2d 504, 519 (1984)).
       Improper comments during closing argument can constitute reversible error “only when they
       engender substantial prejudice against defendant such that it is impossible to say whether or
       not a verdict of guilty resulted from those comments.” Moore, 358 Ill. App. 3d at 693 (citing
       Nieves, 193 Ill. 2d at 533). The reviewing court must consider the closing argument in its
       entirety, and the alleged improper remarks must be considered in their proper context.
       Nicholas, 218 Ill. 2d at 122.
¶ 78       It is not clear whether the appropriate standard of review for this issue is de novo or abuse
       of discretion. We have previously made this same observation in several cases, including
       People v. Sandifer, 2016 IL App (1st) 133397, ¶ 54 (“The standard of review for closing
       arguments is currently unclear.”); People v. Alvidrez, 2014 IL App (1st) 121740, ¶ 26; People
       v. Land, 2011 IL App (1st) 101048, ¶¶ 148-51; and People v. Phillips, 392 Ill. App. 3d 243,
       274-75 (2009). The Second District Appellate Court has agreed with our observation that the
       standard of review for closing remarks is an unsettled issue. People v. Burman, 2013 IL App
       (2d) 110807, ¶ 26; People v. Robinson, 391 Ill. App. 3d 822, 839-40 (2009).
¶ 79       The confusion stems from an apparent conflict between two Illinois Supreme Court cases:
       People v. Wheeler, 226 Ill. 2d 92, 121 (2007), and People v. Blue, 189 Ill. 2d 99, 132 (2000). In
       Wheeler, our supreme court held: “Whether statements made by a prosecutor at closing
       argument were so egregious that they warrant a new trial is a legal issue this court reviews
       de novo.” Wheeler, 226 Ill. 2d at 121. However, our supreme court in Wheeler cited with
       approval Blue, in which our supreme court had previously applied an abuse-of-discretion
       standard. Wheeler, 226 Ill. 2d at 121. In Blue and numerous other cases, our supreme court had
       held that the substance and style of closing argument is within the trial court’s discretion and
       that the trial court’s decision will not be reversed absent an abuse of discretion. Blue, 189 Ill.
       2d at 132 (“we conclude that the trial court abused its discretion” by permitting certain
       prosecutorial remarks in closing); People v. Caffey, 205 Ill. 2d 52, 128 (2001); People v.
       Emerson, 189 Ill. 2d 436, 488 (2000); People v. Williams, 192 Ill. 2d 548, 583 (2000); People
       v. Armstrong, 183 Ill. 2d 130, 145 (1998); People v. Byron, 164 Ill. 2d 279, 295 (1995). Our
       supreme court had reasoned: “Because the trial court is in a better position than a reviewing


                                                   - 18 -
       court to determine the prejudicial effect of any remarks, the scope of closing argument is
       within the trial court’s discretion.” People v. Hudson, 157 Ill. 2d 401, 441 (1993). Following
       Blue and other Illinois Supreme Court cases like it, this court had consistently applied an
       abuse-of-discretion standard. People v. Tolliver, 347 Ill. App. 3d 203, 224 (2004); People v.
       Abadia, 328 Ill. App. 3d 669, 678 (2001).
¶ 80        Since Wheeler, appellate courts have been divided regarding the appropriate standard of
       review. People v. Henderson, 2017 IL App (1st) 142259, ¶ 236 (noting that the issue remains
       divided). The first and third divisions of the First District have applied an abuse-of-discretion
       standard, while the Third and Fourth Districts and the fifth division of the First District have
       applied a de novo standard of review. Compare People v. Love, 377 Ill. App. 3d 306, 313
       (2007), and People v. Averett, 381 Ill. App. 3d 1001, 1007 (2008), with People v. McCoy, 378
       Ill. App. 3d 954, 964 (2008), People v. Palmer, 382 Ill. App. 3d 1151, 1160 (2008), People v.
       Ramos, 396 Ill. App. 3d 869, 874 (2009), and People v. Vargas, 409 Ill. App. 3d 790, 797
       (2011).
¶ 81        However, we do not need to resolve the issue of the appropriate standard of review at this
       time because our holding in this case would be the same under either standard. This is the same
       approach that we took in Sandifer and Alvidrez and the same approach taken by the Second
       District in its Burman and Robinson opinions. Sandifer, 2016 IL App (1st) 133397, ¶ 55
       (declining to choose a standard of review and finding that it “need not resolve the appropriate
       standard of review because” under either standard the “holding is identical”); Alvidrez, 2014
       IL App (1st) 121740, ¶ 26; Burman, 2013 IL App (2d) 110807, ¶ 26; Robinson, 391 Ill. App.
       3d at 840.
¶ 82        We cannot say that the State committed a clear or obvious error in its remarks during
       closing argument. The State began closing argument telling the jury that, “[f]or 28 years, the
       victim in this case was known as Bruce Lee. But, on May 18th, 2011, he was given a new
       name, 261 May 2011.” During rebuttal, the State again argued that, after the shooting, “[the
       victim’s] name was changed from Bruce Lee to a number. It’s this, No 261 May 11. Another
       dead body in the City of Chicago.” The State later claimed that defendant “decided exactly
       when he was going to take away [the victim’s] name.”
¶ 83        These comments were not improper because they were based on the evidence presented at
       trial. Specifically, the parties stipulated that Dr. Cogan, an assistant Cook County medical
       examiner who performed the autopsy on the victim, would testify that, “on May 19, 2011, he
       received the body of [the victim] and assigned it Medical Examiner Number 261 May 2011.”
       A certified copy of Dr. Cogan’s protocol, detailing his findings, which was admitted into
       evidence at trial, refers to the victim as Bruce Lee, Jr., and the case number as “261 May
       2011.” The State argued, essentially, that defendant shot and killed the victim, who upon his
       death was no longer a living person known as Bruce Lee, but instead another corpse in the
       medical examiner’s office with a case identification number. The State’s argument was not
       improper since it referenced the evidence at trial, which showed that the victim was shot to
       death and that his body was assigned an identification number once it arrived at the medical
       examiner’s office for autopsy.
¶ 84        Defendant argues that the State’s comments inflamed the passions of the jury, since it
       repeatedly referred to the victim as Chicago’s 261st homicide victim of 2011, which addressed
       the wider social concern of violence in the city. However, the State neither mentioned other
       homicides nor discussed the broader concern of violence in the city. Instead, the State referred

                                                  - 19 -
       to the victim’s death as taking away his name, since he became another dead body that was
       assigned a case number in the medical examiner’s office. There is no evidence in the record
       that the number 261 refers to the 261st homicide in the city, and the State never claimed that it
       did. Further, the State’s comment that the victim was “[a]nother dead body in the City of
       Chicago” also makes no reference to homicides or violence and is instead consistent with the
       argument that the victim became another dead body in the city now identified by a case number
       in the medical examiner’s office. Defendant argues that the State’s comments were more than
       just offhand remarks and instead were the crux of its closing argument. However, defendant
       only points to three such comments, none of which mention other homicides, citywide
       violence, or any explicit statement that the victim was the result of a larger social problem. As
       a result, we cannot say that the State’s remarks constituted error since they did not prejudice
       defendant.
¶ 85       We also do not find a clear or obvious error in the State’s comments concerning why
       Broomfield recanted his written statement. During closing arguments, the State recounted the
       evidence presented at trial that Broomfield’s story was consistent until he testified in court:
                   “Turning to that first proposition, the defendant performed the act which caused the
               death of [the victim]. How do you know that it was the defendant that did those actions.
               You know it because of *** Broomfield. You know it because in August of 2011,
               [Broomfield] identified the defendant as the shooter to the police officers. Then, two
               years later in May of 2013, he again identified the defendant as the shooter. And then
               he gave a handwritten statement to the police officers detailing what happened when he
               saw the defendant shoot [the victim]. For two years, he cooperated with police and was
               consistent. The one time that he changes his story is when he’s up there on the witness
               stand face-to-face with the killer. The law recognizes that for whatever reason
               sometimes people change their story.”
       The State further told the jury that “[i]t’s for you to determine whether the witness made the
       earlier statement, and if so, what weight should be given to that statement.” The State’s
       comments were not improper because it recounted the evidence at trial that Broomfield (1)
       identified defendant as the shooter to the police in 2011 and 2013, (2) provided a written
       statement to the police describing that he observed defendant shoot the victim, and (3)
       ultimately testified at trial that he never observed the shooting at all. Since Broomfield
       recanted his testimony in an affidavit four months before trial began, the State was not accurate
       when it stated that Broomfield’s testimony at trial was the one time he changed his story;
       however, since that affidavit was not presented at trial, the State’s comments when viewed as a
       recitation of the evidence before the jury—that the only evidence of record where Broomfield
       said that he did not observe defendant shoot the victim—was correct.
¶ 86       Later during closing arguments, the State added:
               “[T]his handwritten statement *** that was signed, each page, by *** Broomfield, is
               evidence. You can consider it as if these words were spoken out of *** Broomfield’s
               mouth on the stand. This is evidence. No one knows why [Broomfield] said what he
               said two days ago. Is he—maybe because he’s considered a snitch, maybe because he
               didn’t want to be here testifying, maybe because he’s scared, maybe. But, what you do
               know is that this statement is truth. How do you know that? You know it because the
               words in this statement that [Broomfield] told the police, are corroborated by other
               evidence in this case.”

                                                  - 20 -
       Here, the State reiterated that Broomfield changed his story in his testimony at trial and that no
       one knows why he recanted. The State, drawing reasonable inferences from the evidence,
       hypothesized why Broomfield might have recanted, arguing that “maybe” he did so because
       (1) he did not want others to view him as a “snitch,” (2) he did not want to testify in court, or
       (3) he was afraid of something. The State was clear in its argument that defendant changed his
       story at trial for some unknown reason, and that it was for the jury to decide when if and when
       he was telling the truth.
¶ 87        In People v. Smith, 2012 IL App (1st) 102354, ¶ 62, the defendant claimed on appeal that
       the State improperly insinuated during closing argument, without any basis in the evidence,
       that a witness was afraid of the defendant when it told the jury that the witness “ ‘developed a
       sudden case of amnesia,’ ‘was not willing to be as forthcoming as she was when the defendant
       was not seated in a room with her,’ and that ‘sometimes people become less cooperative as
       time goes by.’ ” The Smith court found that the State’s comments were reasonable, since its
       argument that the witness was putting on an act and going to great lengths to help the defendant
       was based on the discrepancies between the witness’s trial testimony and her prior handwritten
       statement and grand jury testimony. Smith, 2012 IL App (1st) 102354, ¶ 62. Here, the State’s
       comments were also reasonable, since the argument that Broomfield changed his story at trial
       for some unknown reason was based on the evidence presented at trial that he told the police
       multiple times within two years that he observed defendant shoot the victim, only to testify at
       trial that he did not observe the shooting at all.
¶ 88        Defendant cites People v. Mullen, 141 Ill. 2d 394, 408 (1990), Abadia, 328 Ill. App. 3d at
       685, and People v. Armstead, 322 Ill. App. 3d 1, 15 (2001), in support of his argument that the
       State’s comments during closing arguments were improper inferences, not based on record
       evidence, of defendant threatening Broomfield. In Mullen, the State suggested during closing
       argument “that witnesses were reluctant to testify because they were afraid that the defendant
       would shoot them in the back if they did so.” Mullen, 141 Ill. 2d at 405. Specifically, the State
       told the jury:
                    “ ‘And, when you consider that, remember perhaps one of the most powerful things
                in this case was when [the witness] got up on the stand the first time, and he said he did
                not want to answer.
                    And use your common sense why he did not want to answer. The same reason that
                no one wanted to talk, at first; they do not want to get involved.
                    Why don’t they want to get involved? They do not want one of these (indicating) in
                their back. Is this going to be what runs the streets of the City of Chicago?’ ” (Emphasis
                omitted.) Mullen, 141 Ill. 2d at 405.
       Since there was no evidence in the record that the defendant threatened or intimidated any
       witness, the Illinois Supreme Court affirmed the reversal of the defendant’s conviction, finding
       that “ ‘[p]rosecutorial comments which suggest that witnesses were afraid to testify because
       defendant had threatened or intimidated them, when not based upon any evidence in the record
       *** are highly prejudicial and inflammatory.’ ” Mullen, 141 Ill. 2d at 405 (quoting People v.
       Ray, 126 Ill. App. 3d 656, 662 (1984)).
¶ 89        In the case at bar, the State never argued that Broomfield’s testimony was the product of
       threats or intimidation by defendant. Here, the State recounted the evidence that Broomfield
       cooperated with the police for years but changed his story in his testimony at trial when he was
       “face-to-face with the killer.” The State’s comment is based on the evidence in the record and

                                                   - 21 -
       does not explicitly suggest that Broomfield changed his story because defendant had
       threatened him. Instead, the State continued to argue that “[n]o one knows why” Broomfield
       recanted at trial, and consistent with that argument, the State, drawing reasonable inferences
       from the evidence, posited three hypothetical reasons why he recanted, emphasizing the
       uncertainty of Broomfield’s motives by using the word “maybe” four times in one sentence. In
       suggesting that Broomfield maybe did not want to be considered a “snitch,” the State made no
       mention of defendant or any threats or intimidation by any one. When the State suggested that
       maybe Broomfield did not want to be in court, it did not offer any reason or explanation why.
       And when the State inferred that Broomfield might have been scared, it never stated who or
       what he could have been afraid of. Unlike Mullen, where the State suggested that witnesses
       feared the defendant shooting them in the back, the State in the case at bar never insinuated that
       defendant had threatened Broomfield into recanting his statement, and the State’s comments
       were not prejudicial as a result.
¶ 90        In Abadia, the Illinois Appellate Court reversed the defendants’ conviction and remanded
       for a new trial where the State argued during closing arguments that “ ‘justice doesn’t mean
       you execute someone and scare off all the witnesses and you get away with it.’ ” Abadia, 328
       Ill. App. 3d at 683. The defense objected to the remark, and the trial court sustained the
       objection and advised the jury to disregard the statement. Abadia, 328 Ill. App. 3d at 685.
       Citing Mullen, the Abadia court found that the remark was an “outrageous accusation,” finding
       there was no evidence to support the State’s accusation of witness intimidation and that the
       harm to the defendants could not be cured by the trial court’s sustainment of the objection and
       subsequent curative instruction. Abadia, 328 Ill. App. 3d at 685. However, as stated, the State
       in the instant case never argued that defendant threatened or intimidated Broomfield into
       recanting his prior statement. As a result, the State’s comments were not prejudicial.
¶ 91        In Armstead, the State told the jury during closing arguments that a witness was afraid to
       identify the defendant in his testimony because the defendant was his neighbor, arguing that
       the witness
                “ ‘had to have seen the face of the shooter. *** You know that—you know where the
                defendant lives. *** And you know where the victim lives. Think about it ladies and
                gentleman.’ ” Armstead, 322 Ill. App. 3d at 14.
       The State further argued that the witness’s sister was afraid to testify because the defendant’s
       large family lived in the same building as her family. Armstead, 322 Ill. App. 3d at 15. The
       Illinois Appellate Court found that suggestion that the witness felt threatened by the defendant
       or his family was not based on the evidence, and it reversed the defendant’s conviction, finding
       that this error, together with other errors, constituted reversible error due to the closeness of the
       evidence. Armstead, 322 Ill. App. 3d at 15. However, as stated, the State in the case at bar did
       not make a specific reference to threats or intimidation made by defendant, and the State’s
       comments did not affect the outcome of the trial.
¶ 92        Defendant also argues that the State’s “attribution of community hostility towards the
       police as the basis for its failure to procure additional eyewitnesses amounted to error—that
       assertion is entirely without evidentiary support.” Specifically, defendant argues that the State
       suggested during closing arguments that Broomfield was the only eyewitness to testify
       because other witnesses refused to cooperate with the police. In support, defendant cites
       People v. Coleman, 201 Ill. App. 3d 803, 807 (1990) (finding that “all remarks made in the


                                                    - 22 -
       closing arguments must be based upon the evidence presented or reasonable inferences drawn
       therefrom”).
¶ 93        However, the State’s remarks were not improper because they were made during rebuttal
       in response to the defense’s closing argument. “During closing argument, the prosecutor may
       properly comment on the evidence presented or reasonable inferences drawn from that
       evidence, respond to comments made by defense counsel which clearly invite response, and
       comment on the credibility of witnesses.” People v. McGee, 2015 IL App (1st) 130367, ¶ 56
       (citing People v. Rader, 178 Ill. App. 3d 453, 466 (1988)). During closing arguments, the
       defense told the jury that Broomfield did not tell the police that defendant was the shooter until
       he was arrested for a narcotics offense on August 20, 2011. The defense argued that
       Broomfield identified defendant because it provided him a “get-out-of-jail free card” and that
       the police then released him without charges. The defense claimed that
                “[O]nce the first shot occurs, everybody who’s there is going to be alert. So, all these
                people are playing dice with him. *** They would have seen the same thing. They got
                nobody. There’s nobody here but *** B[r]oomfield.”
¶ 94        In response, the State argued that:
                “[t]here’s nothing inconsistent, especially the fact that this man was the shooter.
                [Broomfield] said [defendant] shot [the victim] in August of 2011. He did it again a
                year later in April, and again in May, and essentially he did it again through this
                statement a couple of days ago.
                    One of the other witnesses just like *** Broomfield, they don’t want to be found.
                They don’t want to be cooperative with the police.”
       The State’s comments were not improper because they were based on the evidence and
       reasonable inferences therefrom. Broomfield told the police in his statement that he was
       playing dice with some people from the neighborhood when the shooting occurred; however,
       Broomfield was the only eyewitness who provided a statement to the police and testified at
       trial. The State’s comments were in response to the defense’s argument that Broomfield’s story
       was not credible because there would have been statements and testimony from additional
       witnesses if he was in fact playing dice game with other people as the shooting occurred. The
       State responded that Broomfield was telling the truth, and that there were additional witnesses
       but that, for unknown reasons, they did not want to come forward. As a result, the State’s
       remarks were not improper, since they were made in response to the defense’s argument and
       based on reasonable inferences from the evidence at trial.
¶ 95        Finally, defendant argues that the State’s comments at closing argument were improper
       where it told the jury, “Don’t let [defendant] walk out those doors.” Defendant argues that,
       although the remark does not amount to an outright declaration that defendant was currently in
       custody pending trial, “in suggesting to the jury that they have the power to prevent
       [defendant] from leaving, a power for which his current detention is a condition sine qua non,
       a condition precedent, it is certainly likely the jury became aware of [defendant’s]
       contemporaneous incarceration.” Defendant argues that the presumption of innocence is a
       “basic component of a fair trial under our system of criminal justice” (Estelle v. Williams, 425
       U.S. 501, 503 (1976)) and that the State’s remark suggested a predetermination of guilt that
       denied defendant a fair trial.



                                                   - 23 -
¶ 96        However, nothing in the State’s remarks suggested that defendant was currently in
       custody. The State told the jury:
                “Defendant committed the ultimate act by choosing to end a person’s life. Tell him that
                he doesn’t get to decide who lives and who dies. We have a cold blooded killer sitting
                before you today, Ladies and Gentleman. Don’t let him walk out those doors. Find him
                guilty of first degree murder.”
       The State’s comments clearly do not make a reference to the defendant being in custody and
       instead urge the jury to find him guilty of first degree murder. The State’s remark, asking the
       jury to not “let him walk out those doors,” is plainly a request to the jury to find defendant
       guilty so that he may be sentenced to prison for his crime. Moreover, the defendant was
       dressed in civilian clothes at trial, and there is no indication in the record that he was in
       handcuffs or shackled in any way.
¶ 97        We cannot say that defendant has met the substantial burden of showing that the State’s
       remarks during closing arguments were of such magnitude that they resulted in substantial
       prejudice to defendant and constituted a material factor in his conviction. Since the State did
       not commit a clear or obvious error, we cannot say that defendant was denied a fair trial, and
       we affirm his conviction as a result.
¶ 98        Even if the State’s comments were improper and constituted error, the trial court may
       correct the error through proper jury instructions. “[I]mproper arguments can be corrected by
       proper jury instructions, which carry more weight than the arguments of counsel.” People v.
       Willis, 409 Ill. App. 3d 804, 814 (2011) (citing People v. Lawler, 142 Ill. 2d 548, 564 (1991),
       and People v. Chapman, 262 Ill. App. 3d 439, 456 (1992)). “Moreover, any possible
       prejudicial impact is greatly diminished by the court’s instructions that closing arguments are
       not evidence.” Willis, 409 Ill. App. 3d at 814. A trial court’s instructions that closing
       arguments are not evidence protect defendant against any prejudice caused by improper
       comments made during closing arguments. People v. Quiroz, 257 Ill. App. 3d 576, 585 (1993).
       It is presumed that jurors follow the instructions provided by the trial court. People v. Taylor,
       166 Ill. 2d 414, 438 (1995).
¶ 99        Prior to closing arguments, the trial court instructed the jury that “anything the lawyers say
       during closing arguments is not to be considered as evidence, and anything that the lawyers say
       during closing arguments that conflict with your individual recollection of evidence, should be
       disregarded.” After closing arguments, the trial court again instructed the jury that
                “[c]losing arguments are made by the attorneys to discuss the facts and circumstances
                in the case, and should be confined to the evidence and to reasonable inferences to be
                drawn from evidence.
                    Neither opening statements nor closing arguments are evidence. Any statement or
                argument made by the attorneys, which is not based on the evidence, should be
                disregarded.”
       Even if the State’s comments at closing argument were improper, the trial court corrected any
       error by instructing the jury that the State’s comments were not evidence and by directing the
       jurors to disregard anything they heard that conflicted with the evidence presented at trial. As a
       result, we affirm defendant’s conviction.




                                                   - 24 -
¶ 100                                  III. Sufficiency of the Evidence
¶ 101        Next, defendant argues that we should reverse his conviction because the evidence at trial
        was insufficient to prove him guilty beyond a reasonable doubt. Defendant argues that the
        evidence at trial was insufficient to find defendant guilty, since it consisted “almost
        exclusively” of Broomfield’s prior statement, which he recanted at trial. The State responds
        that the identification of a single eyewitness is sufficient to sustain a conviction and that the
        jury weighed the evidence and found Broomfield’s prior statement to be credible. For the
        following reasons, we find that the evidence was sufficient to convict defendant beyond a
        reasonable doubt.
¶ 102        Where a jury has convicted a defendant on the basis of a recanted prior inconsistent
        statement, the question for the reviewing court is not whether any evidence existed to
        corroborate that statement (People v. Zizzo, 301 Ill. App. 3d 481, 489 (1998)); rather, the
        critical inquiry on review of a sufficiency of the evidence claim is whether, after reviewing all
        of the evidence in the light most favorable to the prosecution, any rational trier of fact could
        have found the essential elements of the crime beyond a reasonable doubt (People v.
        Cunningham, 212 Ill. 2d 274, 278 (2004)). On review, all of the evidence is considered in the
        light most favorable to the prosecution. People v. Furby, 138 Ill. 2d 434, 455 (1990) (citing
        People v. Collins, 106 Ill. 2d 237, 261 (1985)). It is the jury’s responsibility to determine the
        witnesses’ credibility and the weight to be given to their testimony, to resolve conflicts of
        evidence, and to draw reasonable inferences from the evidence. A reviewing court will not
        substitute its judgment for that of jury on these matters. People v. Brooks, 187 Ill. 2d 91, 132
        (1999). A reviewing court will not overturn the fact finder’s verdict unless the evidence “is so
        unreasonable, improbable, or unsatisfactory that it justifies a reasonable doubt of defendant’s
        guilt.” Wheeler, 226 Ill. 2d at 115.
¶ 103        Defendant argues that the evidence was insufficient to convict defendant because the
        State’s case rested “almost exclusively” on Broomfield’s statement, which he then recanted in
        his testimony at trial. Defendant acknowledges that, in addition to Broomfield’s statement,
        Larue Bey, a local resident, testified that he heard gunshots and observed a red or orange
        “Bonneville-type of car” speeding the wrong way down a one-way street 5 to 10 minutes later,
        and that, although the State introduced vehicle records that indicated that defendant owned a
        1998 Bonneville, the records did not state the color of the vehicle. Defendant also points out
        that there was a surveillance video of a suspect leaving the scene, but claims that the video is
        almost without evidentiary value. Defendant concludes that—since the State presented no
        murder weapon, no confession, no evidence of a motive, and no physical evidence linking
        defendant to the shooting—no rational trier of fact could find the evidence sufficient to convict
        defendant of first degree murder.
¶ 104        However, after viewing the evidence in the light most favorable to the State, we cannot say
        that no rational juror could have found defendant guilty beyond a reasonable doubt. The State
        presented Broomfield’s written statement at trial, in which he stated that, while he was playing
        dice outside with some people from the neighborhood, he observed defendant, whom he had
        know for five to six years, run from an alley and shoot five or six shots at the victim, who had
        just exited a grocery store at Chicago and Avers Avenues.
¶ 105        The State further presented testimony from police officers who described Broomfield’s
        cooperation with the police and the consistency in his story. Sergeant McDonagh testified that,
        on August 20, 2011, he showed Broomfield a photo array and that Broomfield identified the

                                                   - 25 -
        photograph of defendant as the person that he observed shoot the victim as he exited the
        grocery store. Detective Deenihan testified that he also interviewed Broomfield later that day
        concerning the shooting. Detective Rodriguez testified that Broomfield was cooperative and
        answered questions about the shooting when he met with him on April 16, 2013. Detective
        Rodriguez testified that he met with Broomfield again on May 17, 2013, and that Broomfield
        then identified defendant as the shooter in a physical lineup. Detective Rodriguez testified that
        he was present as an assistant State’s Attorney met with Broomfield, who then provided a
        statement—each page of which he signed—stating that he observed defendant shoot the
        victim.
¶ 106        Other evidence at trial also supported Broomfield’s account of the shooting in his written
        statement. Willie Patterson, a delivery driver, testified that he heard up to four gunshots, and
        Bey testified that he heard “quite a few” gunshots. Officer Rivera testified that he processed
        the crime scene and recovered five bullet cartridge cases and a fired bullet next to the victim’s
        vehicle. The parties stipulated that Dr. Cogan would testify that he performed an autopsy on
        the victim’s body and determined that he was shot four times. A surveillance camera outside
        the grocery store recorded video of a red vehicle driving down the street within minutes of the
        shooting. Bey also testified that he observed a red or orange Bonneville-type vehicle speed the
        wrong way down a one-way street 5 to 10 minutes after the shooting, and he testified that the
        vehicle depicted in the still frames from the video appeared to be the same vehicle he observed
        after the shooting. Additionally, the State introduced vehicle records that showed that
        defendant owned a 1998 Pontiac Bonneville. We cannot say that the evidence, viewed in the
        light most favorable to the State, is so unreasonable, improbable, or unsatisfactory as to justify
        a reasonable doubt of defendant’s guilt.
¶ 107        Furthermore, although Broomfield recanted his written statement at trial, the jury weighed
        all of the evidence at trial and found his prior statement to be credible. It is well established that
        single witness’s identification of the accused is sufficient to sustain a conviction if the witness
        viewed the accused under circumstances permitting a positive identification. People v. Cox,
        377 Ill. App. 3d 690, 697 (2007) (citing People v. Slim, 127 Ill. 2d 302, 307 (1989)).
        Reviewing courts have found that a recanted statement alone can be sufficient to support a
        conviction, even without corroborating evidence. People v. Thomas, 354 Ill. App. 3d 868, 878
        (2004) (citing People v. Craig, 334 Ill. App. 3d 426, 440 (2002), People v. Curtis, 296 Ill. App.
        3d 991, 996-97 (1998), People v. Morrow, 303 Ill. App. 3d 671, 677 (1999), Zizzo, 301 Ill.
        App. 3d at 489, and People v. Wilson, 66 Ill. 2d 346, 349 (1977)). When confronted with a
        recanted prior statement, “it is for the trier of fact to weigh the statement, weigh the disavowal
        and determine which is to be believed.” People v. Armstrong, 2013 IL App (3d) 110388, ¶ 27.
        In the instant case, the jury had the opportunity to hear Broomfield’s prior statement and
        observe his testimony recanting that statement, and it determined that Broomfield was telling
        the truth in his original written statement, as apparent from its verdict.
¶ 108        In assessing the reliability of a witness’s identification, reviewing courts consider (1) the
        opportunity the witness had to view the offender at the time of the crime, (2) the witness’
        degree of attention, (3) the accuracy of the witness’ prior description of the offender, (4) the
        level of certainty demonstrated by the witness at the identification confrontation, and (5) the
        length of time between the crime and the identification confrontation. Slim, 127 Ill. 2d at
        307-08 (citing Neil v. Biggers, 409 U.S. 188, 199-200 (1972)).



                                                     - 26 -
¶ 109       With respect to the first factor, when assessing whether a witness had an opportunity to
        view the offender at the time of the offense, a reviewing court considers “whether the witness
        was close enough to the accused for a sufficient period of time under conditions adequate for
        observation.” (Internal quotation marks omitted.) People v. Tomei, 2013 IL App (1st) 112632,
        ¶ 40. In this case, Broomfield claimed in his statement that he was outside playing dice when
        he observed the victim park his vehicle, cross the street, and walk into the store. As the victim
        exited the store, Broomfield observed defendant, 10 feet away from him, run from an alley
        towards the victim, who he shot five or six times. Broomfield also stated that, although
        defendant was wearing a sweatshirt with his hood up, he was able to observe defendant’s face.
        Broomfield further stated that it was light outside and that nothing blocked his view of
        defendant. Weighing the evidence, it appears that Broomfield had a sufficient opportunity to
        view defendant during the shooting.
¶ 110       Considering the next factor, the witness’s degree of attention, Broomfield provided a
        detailed account of the shooting. In his statement, Broomfield stated that he observed the
        victim turn off of Chicago Avenue onto Avers Avenue, park on the east side of the street, and
        exit his vehicle. He then observed the victim walk into the grocery store, exit five minutes
        later, and cross Avers Avenue back to his vehicle. As the victim returned to his vehicle,
        Broomfield observed defendant emerge from an alley on the east side of Avers Avenue, 10 feet
        away from him. Broomfield observed defendant wearing a sweatshirt with the hood up, and he
        could observe defendant’s face as he ran towards the victim and shot him five or six times.
        Broomfield stated that the shooting scared him, so he ran to the alley on Avers Avenue south of
        Chicago Avenue and then ran west down an alley towards Springfield Avenue. Broomfield
        observed defendant flee to the alley at Avers Avenue south of Chicago Avenue and run east
        towards Hamlin Avenue. Broomfield stated that he waited a couple of minutes and then went
        back to Avers Avenue to check on the victim, who did not appear to be ok. Despite stating that
        he was playing dice with people at the time of the shooting, his prior statement shows that he
        paid enough attention to his surroundings that he was able to provide a detailed account of the
        shooting.
¶ 111       The third factor concerning the accuracy of the witness’s prior identification is
        inapplicable here since Broomfield never provided a prior statement to the police.
¶ 112       Addressing the fourth factor, the level of certainty demonstrated by the witness at the
        identification confrontation, Broomfield never wavered in his degree of certainty that
        defendant was the shooter. Three months after the shooting, on August 20, 2011, Broomfield
        told the police that he observed defendant shoot the victim, and he then identified defendant as
        the shooter in a photo array. When defendant was arrested on May 17, 2013, Broomfield
        identified defendant in a physical lineup as the person he observed shoot the victim. The
        evidence shows that Broomfield was consistent throughout his identifications of defendant as
        the shooter.
¶ 113       As to the final factor, the length of time between the crime and the identification
        confrontation, the evidence shows that Broomfield did not identify defendant as the shooter
        until three months after the shooting. However, reviewing courts have found identifications
        reliable where nearly three months or more elapsed between the crime and the witness’s
        identification. See People v. Rodgers, 53 Ill. 2d 207, 213-14 (1972) (affirming defendant’s
        conviction where the witness made an identification two years after the crime); People v.


                                                   - 27 -
        Daniel, 2014 IL App (1st) 121171, ¶ 22 (affirming defendant’s conviction where the witness
        made an identification within three months after the crime).
¶ 114       We cannot say that the evidence, viewed in the light most favorable to the State, is so
        unreasonable, improbable, or unsatisfactory that it justifies a reasonable doubt of defendant’s
        guilt, or that no rational jury could find defendant guilty beyond a reasonable doubt. As a
        result, the evidence at trial was sufficient for the jury to render a guilty verdict of first degree
        murder, and we affirm defendant’s conviction.

¶ 115                                       IV. Cumulative Error
¶ 116       Lastly, defendant claims that, even if each individual error did not amount to plain error,
        the cumulative effect of the errors denied him a fair trial. Defendant argues that, since the
        evidence in this case was close, the trial court’s incorrect definition of the reasonable doubt
        standard of proof to the jury and the State’s improper comments in closing arguments
        cumulatively subjected defendant to a pervasive pattern of unfair prejudice such that he is
        entitled to a new trial. In response, the State claims that neither the trial court nor the State
        committed error and that the evidence was sufficient to sustain defendant’s conviction. For the
        following reasons, we find that defendant was not prejudiced at trial by cumulative error.
¶ 117       “[W]here errors are not individually considered sufficiently egregious for an appellate
        court to grant the defendant a new trial, but the errors, nevertheless, create a pervasive pattern
        of unfair prejudice to the defendant’s case, a new trial may be granted on the ground of
        cumulative error.” People v. Howell, 358 Ill. App. 3d 512, 526 (2005) (citing Blue, 189 Ill. 2d
        99). Defendant compares the instant case to People v. Pendleton, 24 Ill. App. 3d 385, 397
        (1974), which found that the State’s reference to the pregnancy of the murder victim; the
        admission, without proper foundation, of a hypodermic needle allegedly found in the victim’s
        apartment; and the admission of statements made by the defendant in violation of his Miranda
        rights were cumulative errors that deprived the defendant of a fair trial in case depending on
        single identification.
¶ 118       However, unlike Pendleton, we find no errors in the case at bar. There generally is no
        cumulative error where the alleged errors do not amount to reversible error on any individual
        issue. People v. Doyle, 328 Ill. App. 3d 1, 15 (2002) (citing People v. Falconer, 282 Ill. App.
        3d 785, 793 (1996)); see Caffey, 205 Ill. 2d at 118 (where no error occurred at all, or any error
        that may have occurred did not rise to the level of plain error, the defendant was not entitled to
        a new trial on the basis of cumulative error). As stated, we find that the trial court did not err in
        its preliminary jury instructions and the State did not err in its closing arguments. Since we
        have found no error, there can be no cumulative error, and we affirm defendant’s conviction as
        a result.

¶ 119                                        CONCLUSION
¶ 120       For the foregoing reasons, we affirm defendant’s conviction. The trial court did not err
        when it instructed the jury concerning reasonable doubt, the State did not err in its comments
        during closing arguments, and the evidence at trial was sufficient to find defendant guilty of
        murder. Additionally, there was no cumulative error during trial, since we find that no error
        occurred at all.



                                                     - 28 -
¶ 121   Affirmed.




                    - 29 -